Title: John Tayloe to Dolley Madison, 19 June 1813
From: Tayloe, John
To: Madison, Dolley


        
          Dear madam,
          Neabsco June–19th 1813.
        
        The enclosed came to my hands, too late—to send over yesterday. The President being so unwell—I take the liberty to enclose it you—to hand him—so soon as he is restored to health—which I pray God may […] speedily be the case—its so warm, ⟨I am⟩ hardly able to write—the Girls all beg their respects—very respectfully & Sincerely I am your Obedt. Servt.
        
          John Tayloe
        
      